DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a flange connector coupled to the mount-support flange and an end tab arranged to lie in spaced-apart relation to the flange connector to locate the first welding base, the coating bridge, and the two second welding bases between the end tab and the flange connector.”

Claim 6 recites the limitation "the end cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 is thus rejected for its dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhangsheng et al. (US 2017/0259665 A1) hereinafter Zhangsheng.
	Regarding claim 1, Zhangsheng teaches a process for providing a fuel tank fill assembly (Title; Abstract), the process comprising the steps of 
forming a dual-coat flow gap between a convex exterior surface of a fuel filler pipe (218) and an opposed inner surface of a pipe mount (222) included in a filler-pipe anchor bracket (220) when the pipe mount (222) is mounted on the convex exterior surface of the fuel filler pipe (218) to produce an uncoated fuel-delivery conduit (Fig 10-12; [0038]), the forming step comprising the steps of welding a first welding base (2221, examiner is specifically interpreting the radially inner surface that makes contact with the convex exterior surface of the fuel filler pipe to be the first welding base) included in the pipe mount (222) to a first portion of the convex exterior surface of the fuel filler pipe (218) and welding two second welding bases (2222, 2223; as similarly explained for the first welding base, examiner is specifically interpreting the radially inner surface that makes contact with the convex exterior surface of the fuel filler pipe to be the two second welding bases) included in the pipe mount and arranged to lie in spaced-apart relation to the first welding base (2221) to a second portion of the convex exterior surface of the fuel filler pipe (218) to size the dual-coat flow gap (210G) defined between the convex exterior surface of the fuel filler pipe (218) and opposed surfaces on the first welding base (2221), the two second welding bases (2222, 2223), and a coating bridge (2220) included in the pipe mount (222) and coupled to the first (2221) and second welding bases (2222, 2223) to receive a multi-layer protective coating in the dual-coat flow gap (Fig 10-12; [0039]), and 

Regarding claim 2, Zhangsheng teaches the filler-pipe anchor bracket (220) further includes a mount-support flange (221) that is adapted to be coupled to a vehicle frame to support the fuel filler pipe (218) in a fixed position relative to the vehicle frame [0040], the pipe mount (222) further includes a flange connector (2220U) coupled to the mount-support flange (221) and an end tab (examiner is interpreting specifically the radially outer surface of element 2221 to be the end tab) arranged to lie in spaced-apart relation to the flange connector (2220U) to locate the first welding base (2221), the coating bridge (2220), and the two second welding bases (2222, 2223) between the end tab and the flange connector (2220U) (refer to annotated Fig 9 below; [0039]-[0040]). 

    PNG
    media_image1.png
    318
    602
    media_image1.png
    Greyscale

Regarding claim 3, Zhangsheng teaches the pipe mount (222) of the filler-pipe anchor bracket (220) includes an end tab and flange connector (2220U), the coating bridge (2220) is arranged to interconnect the end tab and the flange connector, the first welding base (2221) is coupled to a first end of the coating bridge (2220) to lie adjacent to the end tab, and the two second welding bases are coupled to an opposite second end of the coating bridge (2220) to lie adjacent to the flange connector (2220U) (see annotated Figure 9; [0039]-[0040]). 
Regarding claim 4, Zhangsheng teaches the coating bridge (2220) has a length (examiner will interpret the distance from 2220I to 2220U to be a length) extending between the end tab and the flange connector (2220U) and a width (examiner will interpret the thickness of coating bridge 2220 from the radially inner surface to the radially outer surface to be a width) that is less than the length and the two second welding bases (2222, 2223) are arranged to lie in laterally spaced-apart relation to one another across the width of the coating bridge (2220) (Fig 9). 
Regarding claim 5, Zhangsheng teaches each of the first welding base (2221), a first of the two second welding bases (2222), and a second of the two second welding bases (2223) is a vertex of a reference triangle having three edges (Fig 9).
Regarding claim 6, Zhangsheng teaches the pipe mount (222) includes a curved band comprising the end tab and the coating bridge (2220) (Fig 9, there is at least a curved portion comprising the end cap and the coating bridge).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhangsheng as applied to claim 6 above, and further in view of Bungter et al. (US 2016/0016222 A1) hereinafter Bungter.
Regarding claim 7, Zhangsheng teaches a downwardly extending dome-shaped element defining the first welding base (2221) and second and third portions of material in the curved band that are separate and laterally spaced-apart and downwardly extending dome-shaped elements defining the two second welding bases (2222, 2223) (Fig 9; [0044]).
Zhangsheng does not explicitly disclose using a tool to deform these portions of material under a load to produce these dome-shaped elements. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a tool to deform portions of material of the pipe under a load as taught by Bungter to produce dome-shaped elements defining the welding bases in order to more easily define contact points for welding.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        
/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726